DET---AILED ACTION

Status
This Office Action is responsive to claims filed for 16/425262 on 03/23/2021.  A new examiner has been assigned to the application and will continue the examination of the case.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020, 01/03/2020, and 05/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
   The amendment filed on 03/23/2021 has been entered.  Claims 1, 11, and 13 are amended. Claims 2, 5, 10, 12 and 14 are cancelled.  Claims 1-9, 20 and 21 have been examined. Applicant has amended the claim to overcome the 112(f) interpretation and has amended the specification to change the application title. 
Response to Arguments
 Applicant’s arguments, see pg 9 ¶1-3 , filed 03/23/2021, with respect to Claim 1, 11, and 13 have been fully considered and are persuasive. Applicant had incorporated the objected subject matter into the independent claims. The rejection of Claims 1, 11, and 13  has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, 4, 6-9, 11, and 13 are allowed.
Regarding Independent Claim(s) 1, 11, and 13,

None of the prior art teach or fairly suggest the limitations of determining a detection value is valid if the image type of the distribution and the detect image are the same and performing a processing for detecting the object match, and determine that the detection function is invalid if the images do not match each other, and  if the detection function is valid as well as the detection function is invalid that the transmission unit is configured to transmit invalidity information in combination with the other limitation of Claim(s) 1, 11, and 13. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 3, 4, and 6-9 include the above-described allowable subject matter for being dependent on independent Claim(s) 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663